Citation Nr: 1824005	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  08-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a thoracolumbar back disability prior to July 23, 2010.

2.  Entitlement to a rating in excess of 40 percent for a thoracolumbar back disability on or after July 23, 2010.

3.  Entitlement to service connection for cold injury residuals, claimed as frost nip damage. 


REPRESENTATION

Veteran represented by:	Angela D. Nettles, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1989 to January 1992.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In December 2009, the Veteran appeared at a hearing before a Veterans' Law Judge (VLJ).  In February 2012, the Board issued a decision that denied the claim of entitlement to an increased evaluation for a thoracolumbar strain and remanded the Veteran's claim for service connection for cold injury residuals for additional development.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ who conducted the December 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) (2017) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place after a new hearing had been conducted.  Accordingly, in a June 2014 decision, the Board vacated the February 2012 decision that denied entitlement to an increased evaluation for a thoracolumbar strain.  The February 2012 remand pertaining to the Veteran's claim for service connection for cold injury residuals was undisturbed.

In December 2014, the Veteran was afforded an additional hearing before the undersigned VLJ.  A transcript of that hearing has been included in the claims file.
In March 2015, the Board remanded the appeal for additional evidentiary development.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The issue of entitlement to a rating in excess of 20 percent for a thoracolumbar back disability prior to July 23, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since July 23, 2010, the Veteran's lumbar spine is not ankylosed, and there are no neurological impairments that have not been previously rated by VA.

2.  The Veteran does not have residuals of a cold injury.


CONCLUSIONS OF LAW

1.  Since July 23, 2010, the criteria for an increased disability rating in excess of 40 percent for thoracolumbar strain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for service connection for residuals of a cold injury have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc, 725 F.3d 1312, the Veteran was afforded another Board hearing in December 2014.  The Veteran testified at the Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the  December 2014 hearing, and the record reflects that the undersigned identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

II.  Increased Evaluations 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The U.S. Court of Appeals of Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.
Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) Excess fatigability; (e) Incoordination, impaired ability to execute skilled movements smoothly; and, (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

Service connection for thoracolumbar back strain was granted in an April 2001 rating decision, and a 10 percent evaluation was assigned, effective December 27, 2000.  A January 2002 rating decision increased the 10 percent rating to 20 percent, effective September 13, 2001.  Both rating actions were assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The current claim was received in August 2006.  In a November 2006 rating decision, the RO continued the 20 percent evaluation for the Veteran's lumbar spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Subsequently, the Veteran was granted a 40 percent evaluation for his lumbar spine disability, effective July 23, 2010, in a November 2011 rating decision.

The thoracolumbar strain is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.  
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

At a VA neurological examination in July 2010, the Veteran reported two back injuries in service.  In 1985, he injured his back weightlifting.  In 1990, he slipped and fell with a rucksack on his back.  Other times when he turned his back the wrong way, he had twinges of pain.  The examiner noted that chronic thoracolumbar strain was diagnosed in the August 2009 VA examination.  The examiner noted that range of motion revealed forward flexion of the thoracolumbar spine to 10 degrees with pain in the mid back with weakness and fatigue; extension to 6 degrees with pain radiating to his hips; right lateral flexion to 10 degrees with pain, fatigue, and incoordination; left lateral flexion to 15 degrees, with no changes; right lumbar rotation was to 10 degrees, and left rotation was to 20 degrees, with pain at the mid and lower back.  The combined range of motion of the thoracolumbar spine was 71 degrees and there was no additional pain, weakness, fatigue, or incoordination.  The neurologist noted that the Veteran was also undergoing an orthopedic examination of the back.  He noted that if the ranges of motion differed in the orthopedic examination of the back to give the range of motion results in the orthopedic examination priority.  There was no MRI or CAT scan of the lumbar spine.  However, X-rays taken in August 2009 were normal.  The diagnosis was lumbosacral strain, with right lower extremity radiculopathy manifesting pain from the right hip to the right knee region, chronic, painful and sensory, but it did not express clinical motor dysfunction on examination.  

At a VA orthopedic examination in July 2010, range of motion was forward flexion of the thoracolumbar spine to 70 degrees; extension to 10 degrees; right lateral flexion to 15 degrees and left lateral flexion was to 20 degrees; and, right lateral rotation was to 20 degrees and left lateral rotation was to 20 degrees.  The combined range of motion of the thoracolumbar spine was 155 degrees.  There was additional limitation with repetitive motion, and after three repetitions due primarily to pain.  ROM after repetitive motion was forward flexion of the thoracolumbar spine to 55 degrees; extension to 10 degrees; right lateral flexion to 15 degrees and left lateral flexion was to 20 degrees; right lateral rotation to 20 degrees; and, left lateral rotation was to 20 degrees.  The combined range of motion of the thoracolumbar spine after repetitive motion was 140 degrees.  The additional limitation with repetitive motion and after three repetitions was due primarily to pain.  

The diagnosis was chronic thoracolumbar strain, with recent gradual onset of occasional radiculopathy in the right lower extremity.  The examiner noted that the effect on the Veteran's occupational activities was decreased concentration, mobility, manual dexterity, problems with lifting and carrying, difficulty reaching, and lack of stamina, weakness, fatigue, and pain.

In August 2015, the Veteran underwent his most recent VA back examination.  He had flexion from zero to 30 degrees.  Extension was from zero to 5 degrees.  His bilateral bending and rotating ranges of motion were from zero to 15 degrees.  There was subjective pain on motion.  There was no indication of ankylosis.  The Veteran's lumbar spine disability was productive of radiculopathy of the S1 nerve on the Veteran's right side.

The file contains extensive private treatment records primarily for lower back, neck, shoulders and hip discomfort.  The records include treatment records from; R.T. Walker Group; Westown Chiropractic Center; At My Best Health; Ace Chiropractic; Spinal Works, Inc.; Metro Physical Therapy; and, Sunrise Chiropractic.  These all revealed treatment for numerous musculoskeletal complaints of the legs, thighs, back, neck, and shoulders.  

The evidence of record does not support a rating in excess of 40 percent since July 23, 2010, for a thorocolumbar strain under the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5237

In this case, there is no evidence that the Veteran's lumbar spine is ankylosed.  The VA examination reports determined that the Veteran's lumbar spine had motion in every direction, thereby precluding a finding of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (5), indicating that, for VA compensation purposes, unfavorable ankylosis is a disorder in which the entire thoracolumbar spine is fixed in flexion or extension.  The Veteran's range of motion is certainly limited; however, at no time during the appeal period was ankylosis of the lumbar spine demonstrated.  

Additionally, since 40 percent is the highest rating available for limitation of motion of the lumbar spine, there is simply no basis to assign a higher rating based on painful motion.  Johnston v. Brown, 10 Vet. App. 80 (1997) 

The Veteran's lumbar spine disability causes radiculopathy of the right lower extremity.  This disability is separately rated and this issue has not been appealed to the Board.  There have been no other neurological abnormalities associated with the Veteran's service-connected lumbar disability.

The Veteran has provided competent lay testimony; however, the Board is assigning more probative weight to the findings on examination by medical professionals after interviews of the Veteran.  These findings take into account the Veteran's lay statements, medical examinations, and the examiners' medical knowledge and experience.  Thus, they are highly probative.   

Consideration has been given to whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome.  However, VA examination reports have not noted that the Veteran experienced any incapacitating episodes of the thoracolumbar spine. 

Further, review of the record does not reflect a directive of bed rest based on orders of a physician.  Id.  Therefore, ratings greater than those assigned under the General Rating Formula cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome.  Id.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased rating for the Veteran's thoracolumbar spine disability on or after July 23, 2010, must be denied.  See 38 C.F.R. § 5107(b).

III.  Service Connection 

In December 2014, the Veteran testified that he experienced numbness and coldness in his bilateral feet.  He contends that these symptoms are related to his exposure to cold weather during a training exercises during his active service. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In February 2013, the Veteran was afforded a VA Cold Injury Residuals Examination.  The Veteran reported that he was deployed for a 10 to 14 training exercise in Arkansas.  He slept without a sleeping bag and was exposed to "minus 20 degree weather."  He indicated that his toes were "frostbitten and they tingled."  The Veteran conceded that he was not treated for frostbite during active service and was not treated for frostbite after service.  He complained of cold numb feet in February 2001.  After reviewing the record, interviewing the Veteran, and an examination, the VA examiner found that the Veteran did not have a current cold injury disorder and did not have any current cold injury residuals.  There were no notations for frostnip or frostbite in the Veteran's service treatment records and there was no documentation of any cold injury at separation from active service or on his initial application for VA benefits in 2000.  A February 2002 EMG was normal and did not indicate neurology.  The Veteran explained that frostnip referred to cold-induced localized paresthesia that resolved after rewarming.  Frostnip is not associated with permanent tissue damage.  The VA examiner concluded that it was less likely than not that the Veteran's claimed cold injury residuals were incurred in service.

In March 2015, VA received a lay statement from J.N.  J.N. wrote that he was deployed with the Veteran and numerous soldiers came down with cold weather related injuries.  Personnel were instructed not to carry cold weather gear.

The Veteran is already service-connected for radiculopathy of the right lower extremity associated with his chronic thoracolumbar back strain.  However, his treatment record are silent for treatment associated with frostbite or cold injury residuals. 
The Board acknowledges that the Veteran served in cold weather and does not dispute this fact.  However, the Veteran's assertion that he has a current cold weather disability that was caused by his active service is outweighed by the evidence of record.  Most notably, the Veteran did not have a current cold injury disabilities or residuals on examination.  The VA examiner considered the lay statements of  record and examined the Veteran.  The most probative evidence shows that the Veteran does not have a current cold injury disability or residuals. 

In the absence of a competent evidence of a current disability or a disability during the appeal period, service connection may not be granted for cold injury residuals.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  There is also insufficient evidence of a cold injury disability at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for cold injury residuals, claimed as frost nip damage.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for a thoracolumbar back disability on or after July 23, 2010, is denied.

Entitlement to service connection for cold injury residuals, claimed as frost nip damage, is denied.

REMAND

The Board notes that this appeal has previously been remanded.  However, a recent precedential opinion from the Court necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issue on appeal to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The VA examinations dated prior to July 23, 2010, are not adequate.  Accordingly, a retrospective opinion is needed before the claim can be addressed on the merits.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Ask a VA examiner for a retrospective medical opinion.   

a.  Pursuant to recent case law, the examiner should review the prior VA back examinations dated in September 2006 and September 2009 and, if possible, state the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

b.  If it is not feasible or possible to provide the opinions sought in the previous paragraph, the examiner should so state, and provide reasons why it is not possible to provide the opinions.  

2.  If the benefit sought on appeal is not granted, issue a Supplemental Statement of the Case (SSOC).  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.
§§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


